DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 11/05/2021 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4, 9, 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ENJOUJI (US20130270160A1)  (hereinafter ENJOUJI).

Regarding Claim 11, ENJOUJI meets the claim limitations as follows:
A communications device, [i.e. system 1; Fig. 1, and associated text, Para 0053] comprising: 
a camera having an actuator; [i.e. network camera 11 includes the camera body 31 and a camera control mechanism 32 driving and controlling the camera body 31 to take an image] ; Fig. 1, and associated text, Para 0097,  0103]
at least one communications link; [i.e. mobile router connected to communication network GN via a mobile communication line; Fig. 1, and associated text, Para 0120, external communication network GN is not limited to the Internet but may be any communication network configured outside the hospital H, such as a mobile network; Para 0061] 
a memory; [i.e. a memory 32b that stores therein various data and programs; Fig. 1, and associated text, Para 0099] and 
a processor (i.e. CPU) configured to execute instructions that cause the processor [i.e. CPU 32a reads and executes a camera operating program from among the programs stored in the memory 32b; Fig. 1, and associated text, Para 0099] to: 
one of either send an actuation signal to the camera to take a photograph of an instrument when a user activates the actuator and, in response to the actuation signal, send a trigger message to the instrument cause the instrument to save instrument data, [Note: this claim element is an alternate element, which is not considered for examination. the language limits the claim scope, When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009), eMPEP: section: 2143.03 ] or 
receive a trigger message from the instrument [i.e. dialysis treatment instrument outputs a the control signal (i.e. trigger); Fig. 15, and associated text, Para 0147-0149]  and, in response to the trigger message, send the actuation signal to the camera to take a photograph of the instrument; [i.e. controls the camera body to selectively takes an image of the indicator indicative of the operating condition of the dialysis treatment instrument; Fig. 9, 15, and associated text, Para 0010-0011, 0025, 0027-0028, 0049, 0078, 0149]
store the photograph in the memory [i.e. acquired image data is temporarily stored in the storage unit 42; Para 0116, 0151]  with associated information [i.e. indicator information indicative of the operating condition of the dialysis treatment instrument; Fig. 9, and associated text, Para 0010-0011, 0049, Note that the interpretation is consistent with the specification of instant application in specification, Para 0013] about the photo including user information [i.e. registered e-mail address of the staff; Para 0109, 0151, Note that the interpretation is consistent with the specification of instant application in specification, Para 0014]; and 
transmit at least the photo, associated information, (i.e. indicator information indicative of the operating condition of the dialysis treatment instrument) and the user information to a remote location. [i.e. generates an e-mail to which the corresponding image data that contains the indicator information indicative of the operating condition of the dialysis treatment instrument is attached and the generated e-mail is transmitted to the registered terminal corresponding to the registered e-mail address, indicating that the image data with the instrument data,(i.e. indicator indicating the operation of the instrument) is saved at the user terminal (i.e. smartphone); Fig. 15, and associated text, Para 0025, 0151, Further, discloses user controlling, via communication link, the camera position and controlling the camera to capture the live image and transmit it to the user terminal; Fig. 13-14, and associated text, Para 0059, 0098- 0114]

Regarding Claim 12, Note the Rejection for claim 11, wherein ENJOUJI further discloses
The communications device as claimed in claim 11, wherein the communications device (i.e. communication terminal 2) comprises one of a smart phone, a tablet, or a computing device with a camera. [i.e. communication terminal 2 possessed by the staff is a smartphone, a personal computer or a mobile phone; Fig. 1, and associated text, Para 0055, 0061] 

Regarding Claim 13, Note the Rejection for claim 11, wherein ENJOUJI further discloses
The communications device as claimed in claim 11, wherein the at least one communications link comprises at least one of the group consisting of. a cellular connection; wireless fidelity (Wi-Fi); near field communications (NFC); Ethernet; a USB connection; Z- wave; Bluetooth®; and Bluetooth® Low Energy.  [i.e. communication network may be wireless, internet, 3G, WI-FI, or mobile network; Para 0061, 0120]

Regarding claim 14, ENJOUJI meets the claim limitations as set forth in claim 11.
The communications device as claimed in claim 11, wherein the instructions that cause the processor to send the trigger message also cause the processor to receive and store the instrument data from the instrument on the communications device. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding claim 15, ENJOUJI meets the claim limitations as set forth in claim 11 and 14.
The communications device as claimed in claim 14, wherein the instructions that cause the processor to transmit at least the photo, the associated information, and the user information to the remote location further cause the processor to include the instrument data from the instrument in the associated information. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11 and 14; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding claim 16, ENJOUJI meets the claim limitations as set forth in claim 11.
The communications device as claimed in claim 11, wherein the instrument data includes at least one of images, waveforms, measurements, instrument configuration settings, sensor data, and instrument identification data. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 17, Note the Rejection for claim 11, wherein ENJOUJI further discloses
The communications device of claim 11, wherein the processor is further configured to execute instructions that cause the processor to identify the instrument prior to sending the trigger message. [i.e. receives the control signal, which becomes a trigger, the camera operation unit 41 analyzes the control signal to identify the erroneous device and moves the camera to image the respective erroneous device; Fig. 15, and associated text, Para 0149-0150]   

Regarding claim 18, the claim(s) recites analogous limitations to claim 11 above,  and is/are therefore rejected on the same premise. Therefore, regarding claim 18, ENJOUJI meets the claim limitations as set forth in claim 11. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 19, ENJOUJI meets the claim limitations as set forth in claim 11 and 18.
The test and measurement device as claimed in claim 18, wherein the processor is further configured to execute instructions that cause the processor to send the trigger message through the communications link upon detection of the activation.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11 and 18; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 20, ENJOUJI meets the claim limitations as set forth in claim 11 and 18.
The test and measurement device as claimed in claim 18, wherein the processor is further configured to execute instructions that cause the processor to save information received through the communications link, wherein that information includes a photograph of the test and measurement device. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11 and 18; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 1, the claim(s) recites analogous limitations to claim 11 above,  and is/are therefore rejected on the same premise. Therefore, regarding claim 1, ENJOUJI meets the claim limitations as set forth in claim 11. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 4, ENJOUJI meets the claim limitations as set forth in claim 1, and 11.
The method as claimed in claim 1, further comprising: receiving a message from the instrument, wherein the message includes instrument data, wherein the associated information for the photograph includes the instrument data.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 9, ENJOUJI meets the claim limitations as set forth in claim 1 and 11.
The method as claimed in claim 1, wherein transmitting the trigger message to the at least one instrument comprises sending the trigger message to a test and measurement device, and instrument data comprises at least one of. a configuration of the test and measurement device; waveform data; measurement data; connections for channels on the test and measurement device; a type of a device under test; time stamp; date stamp; state information of the test and measurement device; and location.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENJOUJI (US20130270160A1)  (hereinafter ENJOUJI) and further in view of Frenz et al. (US20150095717A1) (hereinafter Frenz).

Regarding Claim 5, Note the Rejection for claim 1 and 11, wherein ENJOUJI further discloses
The method as claimed in claim 1, further comprising transmitting the photograph, associated information, and the user information [i.e. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 11, ENJOUJI, further discloses a plurality of medical instruments are remotely monitored using a server and the server communicates with a client through an external communication network such as the Internet; Para 0005-0006] 
ENJOUJI does not explicitly disclose the following claim limitations:
… to a server, and storing occurs on the server, wherein the server comprises one of a cloud server or a proprietary server.
However, in the same field of endeavor Frenz discloses the deficient claim limitations, as follows:
… to a server, and storing occurs on the server, wherein the server comprises one of a cloud server or a proprietary server. [i.e. camera is arranged to capture the take image of the testing device and Computing device or controller 134 can communicate with a cloud based server platform 136 which in turn communicates with the mobile or otherwise remote computing device 138; Fig. 12, 12A, and associated text, Para 0056, 0066-0067, captured image/video information may be stored in the computing device of the testing device 130, the cloud based server 136 and/or even in the remote computing device 138; Fig. 12A, 20 and associated text, Para 0062, 0070-0071, 0090-0091]
ENJOUJI discloses transmitting a the photograph, associated information, and the user information to a remote terminal via communication link such as internet and further discloses instruments are remotely monitored using a server and the server communicates with a client through an external communication network such as the Internet. Frenz discloses monitoring a testing device and camera capturing the image of a testing device and storing on the cloud based server, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of ENJOUJI and Frenz would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by ENJOUJI add the teachings of Frenz as above, in order to communicate with remote computing device via server. [Frenz: Para 0067]

Regarding Claim 6, Note the Rejection for claim 1 and 11, wherein Frenz further discloses
The method as claimed in claim 1, further comprising transmitting the photograph, associated information, and the user information to a server, wherein the associated information does not include instrument data, wherein combining of the instrument data received from the instrument at the server with the photograph, associated information, occurs on the server.  [discloses the processor of the server access this stored information in order to generate and send the information message to the remote computing device; Para 0062, 0067-0068, 0070, and information message is constructed if based on variables, and sent to the remote computing device directly or via the server platform "e.g. internet cloud" to the interested remote users; Para 0080, test data can be transmitted as a data stream to remote computing devices and decoded by a real time player or decoder.; Para 0092, The mobile application tools 1155 also include instructions to process test data from the data stream; Para 0097]

Regarding Claim 7, Note the Rejection for claim 1 and 11, wherein ENJOUJI and Frenz further discloses
The method as claimed in claim 1, wherein sending the trigger message from the communications device to the at least one instrument comprises sending the trigger message to a sensor and instrument data gathered from the instrument includes sensor data.  [ENJOUJI: i.e. dialysis treatment instruments are respectively equipped therein with sensors 21A, 22A, 23A, such as a temperature sensor, a concentration sensor, and a pressure sensor; Fig. 1, Fig. 8, and associated text, Para 0077, Frenz: i.e. test device 130 includes various sensors, a sensor 1112 such as a strain gauge; Para 0086, test data, including data from the sensor is provided from the system controller to the remote test platform for access by remote or mobile computing devices; Para 0091, controller 134 transmits input commands and output over the one or more communication channels to interface with one or more control units of the testing device such as sensor,; Para 0102,  testing apparatus or device has an ID code 1200 (identification) to distinguish multiple test devices and ID code is associated with an image such as a bar or QR code, and the image of the bar code is used as a trigger to access the information or data of the test device; Para 0103, each of the components of the test device 130, including sensor, include identification codes which is used as trigger to sensor to access the information or data from the sensor; Fig. 24, and associated text, Para 0104]

Regarding Claim 8, Note the Rejection for claim 1 and 11, wherein Frenz further discloses
The method as claimed in claim 7, further comprising creating a streaming data bucket for the sensor on a cloud-based service.  [i.e. discloses upon selection the remote computing device then accesses or downloads the associated image from a storage device remote from the computing device such as in the cloud based server 136; Para 0068, information message is constructed if based on variables, and sent to the remote computing device directly or via the server platform "e.g. internet cloud" to the interested remote users; Para 0080,  test device 130 communicates with a remote test platform 1150 implemented through a remote server or cloud computing platform to provide remote access to test data and operating status of the test device 130; Para 0090, Large amounts of test data and/or status events can be transmitted using a real time streaming protocol or long polling algorithms such as Comet algorithms or Websocket Protocol, for example to respond to data requests from mobile or remote computing devices to provide test data to the remote or mobile devices and test data can be transmitted as a data stream to remote computing devices and decoded by a real time player or decoder; Para 0092]

Regarding Claim 10, Note the Rejection for claim 1 and 11, wherein Frenz further discloses
The method as claimed in claim 1, further comprising acquiring an identifier of the at least one instrument prior to transmitting the trigger message, wherein the identifier comprises one of a QR code, a UPC code from the instrument using the communications device, or a user- provided selection from a menu of instrument identifiers on a user interface of the communications device.  [discloses testing apparatus or device has an ID code 1200 (identification) to distinguish multiple test devices and the data therefor. The ID code is associated with an image such as a bar or QR code 1202 and …the mobile device equipped with a camera 240 is used to access data utilizing image or bar code 1202 affixed to the test device 130…and provides a digital image of the bar code …which is used to access information or data (i.e. transmitting the trigger message) for the test device 130 from the remote test platform 1150; Fig. 24-25, Para 0103]


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488